OPINION ON MOTION FOR REHEARING
On motion for rehearing, Crow argues that this Court erred in holding that Gulf had no duty to Crow under the circumstances to timely audit and report back to him any discrepancies. In our opinion, we held only that Gulf had no duty to ascertain whether Crow was giving Gulf accurate information on the stock reports that he completed. We found only that the evidence in the record was insufficient to show that any negligence on Gulf’s part was the cause of 80% of its damages.
Crow also argues that this Court erred in not applying the objective test for gross negligence. Our opinion states that the evidence was insufficient to establish negligence and that any specific acts or omissions on Gulf’s part caused the injuries complained of. Therefore, Gulf’s conduct could not rise to the level necessary to establish gross negligence.
The evidence was insufficient to show either that Gulf had actual subjective knowledge that their conduct created an extreme degree of risk or that under the circumstances a reasonable person would have realized that their conduct created an extreme degree of risk to the safety of others.
The motion for rehearing is overruled.